Citation Nr: 1605854	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  11-15 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel
INTRODUCTION

The appellant served on active duty for training (ACDUTRA) in the United States Air Force Reserves from April 22, 1965, to August 20, 1965 (and is a Veteran by virtue of having established service connection for tinnitus, rated 10 percent, based on such service).  These matters are before the Board of Veterans' Appeals (Board) from an October 2009 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In October 2015 a videoconference hearing was held before the undersigned; a transcript is in the record.  [The Veteran had requested a Travel Board hearing, but on the record at the videoconference hearing accepted such hearing in lieu of the Travel Board hearing.]

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

A preliminary review of the record found that further development is necessary before the claims on appeal can be decided.

The Veteran alleges that his bilateral hearing loss and back disabilities were incurred in his United States Air Force Reserve service.  To substantiate the claim, he must show that they were incurred in line of duty (i.e., during a period of active duty for training (ACDUTRA) or from injury on inactive duty training (INACDUTRA)).  He has not adequately identified the specific injuries to which he attributes the claimed disabilities.  Such information is critical as further development (to establish injuries in service occurred and nexus between the claimed disabilities and service) cannot proceed without it.  

Furthermore, while the Veteran was afforded an audiological evaluation (fee-basis on behalf of VA) in conjunction with the instant claim the Board finds the opinion then offered inadequate for rating purposes.  (Because the examiner assumed that the entire duration of the Veteran's Reserve service is qualifying service for VA compensation benefits when in fact he was not in line of duty throughout; because she referred to a July 1965 service exit examination (when in fact was for discharge from ACDUTRA); and because the primary rationale offered cited normal audiometry at separation (when there was no such audiometry at separation in 1971), and under governing caselaw (See Hensley v. Brown, 5 Vet. App. 155 (1993)) does not preclude a finding of service connection). 

Accordingly, the case is REMANDED for the following:

1. The AOJ should ask the Veteran to identify in detail (nature of the event, unit in which serving at the time, approximate date, and location) the injury or event in line of duty in service which allegedly resulted in his bilateral hearing loss and current back disability.  He should also identify any information which would tend to corroborate the event or injury in question.  The AOJ should arrange for verification of the claimed event/injury (to include any specific incident of noise trauma).  Thereafter, the AOJ should arrange for all development necessary to determine whether the period when an identified event or injury allegedly occurred was a time when the Veteran was in line of duty, arrange for any further development needed to verify that the alleged injury or event actually occurred, and make formal findings for the record regarding each alleged incident, i.e., whether such incident or injury actually occurred when the Veteran was in line of duty (on ACDUTRA or INACDUTRA).  

2. The AOJ should then arrange for all further development indicated (e.g. an orthopedic examination to ascertain whether a current back disability is related to any acknowledged injury in service and an audiological evaluation to determine whether any current hearing loss disability is related to a period of service when the Veteran was in line or duty).

3. The AOJ should then review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

